AO 450 (GAS Rev 10/03) Judgment in a Civil Case He TOIT COURT

United States District Court .., -. »:25

Southern District of Georgia O 2 y
(ee oloc = ¥6:
MARVIN B. SMITH, HT AND SHARON pet a A
H. SMITH,
Appellants, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; CV219-74

M. DELORES MURPHY, COHATE AND COMPANY,
P.C., ZACHARY HARRIS, AND SAMUEL COHATE,

Appellees.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 30th day of March 2020, affirming the

Bankruptcy Court's decision, judgment is hereby entered. This case stands closed.

Approved by:

 

ON. MISA GO JUDGE
UNITED STATES DISTRICT COURT
OUTHERN DISITRICT OF GEORGIA

 

 

 

Mh eve ty 3 | . we Scott L. Poff
Date — | Clerk
Candy, Kable
(By) DeputyLlerk

 

GAS Rev 10/1/03
